In a paternity proceeding, petitioner appeals from an order of the Family Court, Kings County, dated December 5, 1974, which, after a nonjury trial, dismissed the petition. Order affirmed, without costs or disbursements. In view of the sharp conflict in the testimony over nearly every aspect of this case, and especially with regard to the nature and extent of the underlying relationship between the parties, the credibility of the witnesses was crucial. On this record we would not be justified in substituting our judgment for that of the Trial Judge, who had the advantage of seeing and hearing the witnesses (see People v Kelly, 20 AD2d 740; see, also, Matter of Powell v Anonymous, 18 AD2d 911). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.